Citation Nr: 9935932	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-07 980	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left great toe 
disability.

4.  Entitlement to service connection for an ulcer.

5.  Entitlement to service connection for stress.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


FINDINGS OF FACT

1.  The appellant in this case served on active duty from 
September 1964 to June 1980.

2.  On May 7, 1999, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

While the veteran's intent to withdraw is appeal is clearly 
stated, it appears to the Board that the basis for his 
decision is that he believes an award of disability 
compensation from VA will reduce the amount of his 
compensation as a retired member of the armed forces, 
"dollar for dollar" as the veteran states.   The Board 
respectfully suggests that the veteran consult with a 
benefits counselor or other party capable of explaining 
accurately and precisely the monetary effect of an award of 
disability compensation from VA on an individual also 
entitled to receive compensation as a retired member of the 
armed forces, including all tax considerations.


ORDER

The appeal with regard to the claims for service connection 
for a low back disability, a left knee disability, a left 
great toe disability, an ulcer, stress, and hypertension are 
dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



